UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                              No. 01-60178
                            Summary Calendar



RODGER L. MANN,
                                                               Plaintiff-Appellant,

                                  versus

CITY OF MOSS POINT, MISSISSIPPI; MOSS POINT
FIRE DEPARTMENT; MOSS POINT COMMUNITY
DEVELOPMENT DEPARTMENT; C. W. SEATON,
Alderman; MICHAEL A. MIDDLETON, Alderman;
GLIN C. COLVIN, Alderman; CHARLES L. MOLDEN,
Alderman; J. R. SPILLERS, Alderman; ED HUDSON,
Chief of the City of Moss Point Fire Department;
MISSISSIPPI MUNICIPAL INSURANCE,
                                                         Defendants-Appellees.



                Appeal from the United States District Court
                  for the Southern District of Mississippi
                             1:99-CV-506-RG

                             August 16, 2001

Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*

       Rodger Mann appeals an adverse summary judgment in his action against the

City of Moss Point, et al. Our review of the record, briefs, and dispositive law

discloses no error in the trial court’s disposition. Accordingly, on the facts as detailed,

authorities cited and comprehensive analysis made by the district court in its

Memorandum Opinion and Order Granting Defendants’ Motion for Summary

Judgment, dated January 30, 2001 and filed January 31, 2001, the decision appealed

is AFFIRMED.




   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
                                            2